United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3333
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Martin Gonzalez Valdez,                *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: June 16, 2004
                                Filed: June 21, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Martin Gonzalez Valdez pleaded guilty to conspiring to distribute over 500
grams of a mixture containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846. The district court1 sentenced him to 135 months
imprisonment and 5 years supervised release. On appeal, counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                       -2-